Citation Nr: 0736493	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-06 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cause of death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO decision, which denied 
a claim for service connection for cause of death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of 
the veteran's death.  The appellant claims that the veteran's 
chronic obstructive pulmonary disease, which resulted in his 
death, was caused by exposure to Agent Orange during his 
active duty in Vietnam.  See Statement of Accredited 
Representation in Appealed Case, March 2005.  She also 
asserts that the veteran's nonservice-connected conditions 
were affected by his service-connected PTSD.  See Notice of 
Disagreement, April 2004.  After a thorough review of the 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim.

The U.S. Court of Appeals for Veterans Claims (Court) held 
that in the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
,Vet. App. 342 (2007).  The Court also held that, unlike a 
claim to reopen, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Id. 
 Nevertheless, the Court noted that although independent, the 
DIC claim and the underlying deceased spouse's claim for 
benefits are inextricably related.  Therefore, although not 
required, a recitation of the information contained in the 
deceased spouse's claims file would be helpful and would 
prevent unnecessary effort on the part of the surviving 
spouse in locating and providing documents already in 
possession of VA.  See Locklear v. Nicholson, 20 Vet.App. 
410, 414-15 (2006).  

The October 2003 letter provided to the appellant in this 
case does not meet the notice standards, as described under 
Hupp.  Therefore, this issue must be remanded in order to 
provide the appellant Hupp compliant notice of the 
requirements for 38 U.S.C.A. § 1310 claims.  

Accordingly, the case is REMANDED for the following action:

1.	Provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), Hupp, supra, with 
respect to the 38 U.S.C.A. § 1310 
claim.  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance. 

2.	Then, the RO/AMC should readjudicate 
the claim.  In particular, the RO 
should review all the evidence that 
was submitted since the February 2005 
Statement of the Case (SOC).  In the 
event that the claim is not resolved 
to the satisfaction of the appellant, 
she should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the appellant and her representative 
have been given the applicable time 
to submit additional argument, the 
claim should be returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

